DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Application
This Action is in response to Applicant’s amendment filed October 14, 2020. Claims 1-20 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9,  and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2016/0371074, hereinafter Vyas) in view of Bae et al. (US 2010/0070963, hereinafter Bae).
Regarding claim 1, Vyas  teaches a hub device (FIG. 4), comprising: 
a processor (FIG. 4, par [0070]); and 
memory storing computer-executable instructions that, when executed by the processor (par [0066]), cause the hub device to: 
receive, from a remote server, (i) updated {radio protocol} data that corresponds to an update {to a particular radio protocol} (AP 110 downloads a firmware update from the remote server upon determining that a firmware update is available on a remote server – par [0041]) and (ii) an instruction to disseminate, without further intervention by the remote server, the updated {radio protocol} data from the hub device to peer devices (AP 110 simply waits for a notification of availability of a firmware update from a corresponding remote server 160A-160P – par [0040]. Upon downloading firmware from remote server 160A-160P, AP 110 provides the firmware update to IOT devices registered for the update of the firmware without any intervention from the remote server – par [0042]); 
broadcast, within a local environment where the hub device is located, an indication that the hub device is in possession of the updated {radio protocol} data (AP 110 provides the firmware update 
{receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device}; and 
send, over a peer-to-peer connection with the peer device, the updated {radio protocol} data to the peer device (IOT device 120A downloads the firmware update (shown as message 340) from AP 110A – par [0054]). 
Vyas fails to teach updated radio protocol data/update to a particular radio protocol
receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device
However, Bae teaches 
updated radio protocol data/update to a particular radio protocol (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device (as a result of the comparison, the software versions installed in the mobile communication terminal 10 are identical to or higher than those of the broadcast message 50, the download controller 17 ignores the broadcast message 50 and terminates the process- par [0050].  Otherwise,  the wireless communication unit 15 transmits the information about the type of the terminal and the list of software to the corresponding download server 40 – par [0053]. the download 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).
Regarding claim 7, Vyas  teaches a method, comprising: 
broadcasting an indication that a hub device is in possession of updated {radio protocol} data that corresponds an update {to a particular radio protocol} (AP 110 provides the firmware update to IOT devices registered for the update of the firmware. In an embodiment, upon downloading the firmware update, AP 110 sends a layer-2 broadcast message (to all IOT devices in BSS 190) notifying the availability of the firmware updates – par [0042]); 
{receiving, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device}; and 
sending, over a peer-to-peer connection, the updated {radio protocol} data to the peer device (IOT device 120A downloads the firmware update (shown as message 340) from AP 110A – par [0054]). 
Vyas fails to teach updated radio protocol data/update to a particular radio protocol
receiving, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device.
However, Bae teaches 
updated radio protocol data/update to a particular radio protocol (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
receiving, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device (as a result of the comparison, the software versions installed in the mobile communication terminal 10 are identical to or higher than those of the broadcast message 50, the download controller 17 ignores the broadcast message 50 and terminates the process- par [0050].  Otherwise,  the wireless communication unit 15 transmits the information about the type of the terminal and the list of software to the corresponding download server 40 – par [0053]. the download server 40 … transmits the retrieved update software to the corresponding mobile communication terminal 10 (S560) – par [0053])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).
Regarding claim 8, the combination teaches claim 1, and Vyas further teaches further comprising: receiving, from a remote server, the updated radio protocol data (AP 110 downloads a firmware update from the remote server upon determining that a firmware update is available on a remote server – par [0041]). 
	Regarding claim 9, the combination teaches claim 1, and Vyas further teaches further comprising: receiving, from a remote server an instruction to disseminate the updated radio protocol data from the hub device to one or more peer devices including the peer device (AP 110 simply waits for a notification of availability of a firmware update from a corresponding remote server 160A-160P – par [0040]. Upon downloading firmware from remote server 160A-160P, AP 110 provides the firmware update to IOT devices registered for the update of the firmware without any intervention from the remote server – par [0042]).
Regarding claim 14, Vyas  teaches a system, comprising: 
a processor (FIG. 4, par [0070]); and 
memory storing instructions that, when executed by the processor (par [0066]), cause the system to: 
broadcast an indication that a hub device is in possession of updated {radio protocol} data that corresponds to an update {to a particular radio protocol} (AP 110 provides the firmware update to IOT devices registered for the update of the firmware. In an embodiment, upon downloading the firmware update, AP 110 sends a layer-2 broadcast message (to all IOT devices in BSS 190) notifying the availability of the firmware updates – par [0042]); 
{receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device}; and 
send, over a peer-to-peer connection, the updated {radio protocol} data to the peer device (IOT device 120A downloads the firmware update (shown as message 340) from AP 110A – par [0054]).
Vyas fails to teach updated radio protocol data/update to a particular radio protocol
receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device.
However, Bae teaches 
updated radio protocol data/update to a particular radio protocol (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device (as a result of the comparison, the software versions installed in the mobile communication terminal 10 are identical to or higher than those of the broadcast message 50, the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).
Regarding claim 15, the combination teaches claim 14, and Vyas further teaches further cause the system to: receive, from a remote server, the updated radio protocol data (AP 110 downloads a firmware update from the remote server upon determining that a firmware update is available on a remote server – par [0041]). 
Regarding claim 16, the combination teaches claim 14, and Vyas further teaches further cause the system to: receive, from a remote server an instruction to disseminate the updated radio protocol data from the hub device to one or more peer devices including the peer device (AP 110 simply waits for a notification of availability of a firmware update from a corresponding remote server 160A-160P – par [0040]. Upon downloading firmware from remote server 160A-160P, AP 110 provides the firmware update to IOT devices registered for the update of the firmware without any intervention from the remote server – par [0042]).

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Bae and further in view of Cairns et al. (US 2015/0178064, hereinafter Cairns) and further in view of Backof et al. (US 2008/0155249, hereinafter Backof).
Regarding claim 2, the combination teaches claim 1, but Vyas  fails to teach reconfigure, based on the updated radio protocol data, one or more components of a software defined radio (SDR) of the hub device to convert the SDR of the hub device to a reconfigured SDR that is operable to establish a connection, and communicate, with other devices using the particular radio protocol; and maintain, in the memory, an original version of the SDR of the hub device. 
However, Cairns teaches reconfigure, based on the updated radio protocol data, one or more components of a software {defined radio (SDR)} of the hub device to convert the {SDR} of the hub device to a reconfigured {SDR} that is operable to establish a connection, and communicate, with other devices using the particular radio protocol (upon receiving the software update, device 102a perform the update themselves distributes the update to other devices – par [0054], [0055], [0058]); and maintain, in the memory, an original version of the {SDR} of the hub device (returning to prior version indicates that the prior version is stored – par [0034], [0037]).
Further Bae teaches updating the SDR (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).
Regarding claim 10, the combination teaches claim 6, but Vyas  fails to teach reconfiguring, based at least in part on the updated radio protocol data, one or more components of a software defined radio (SDR) of the hub device to convert the SDR of the hub device to a reconfigured SDR that is operable to establish a connection with other devices using the particular radio protocol. 
However, Cairns teaches reconfiguring, based at least in part on the updated radio protocol data, one or more components of a software {defined radio (SDR)} of the hub device to convert the SDR of the hub device to a reconfigured SDR that is operable to establish a connection with other devices using the particular radio protocol (upon receiving the software update, device 102a perform the update themselves distributes the update to other devices – par [0054], [0055], [0058]).
Further Bae teaches updating the SDR (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).
Regarding claim 17, the combination teaches claim 14, but Vyas  fails to teach reconfigure, based at least in part on the updated radio protocol data, one or more components of a software defined radio (SDR) of the hub device to convert the SDR of the hub device to a reconfigured SDR that is operable to establish a connection with other devices using the particular radio protocol. 
However, Cairns teaches reconfiguring, based at least in part on the updated radio protocol data, one or more components of a software {defined radio (SDR)} of the hub device to convert the SDR of the hub device to a reconfigured SDR that is operable to establish a connection with other devices using the particular radio protocol (upon receiving the software update, device 102a perform the update themselves distributes the update to other devices – par [0054], [0055], [0058]).
Further Bae teaches updating the SDR (software update is disclosed – abstract. Software includes Software Defined Radio – par [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Bae in Vyas to reduce ineffective use of wireless resources by preventing unnecessary network access (abstract).

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Bae and further in view of Backof et al. (US 2008/0155249, hereinafter Backof).
Regarding claim 3, the combination teaches claim 2, but Vyas  fails to teach determine that the updated radio protocol data is signed by a trusted entity, wherein reconfiguring the one or more components of the SDR of the hub device is conditioned on the updated radio protocol being signed by the trusted entity. 
However, Backof teaches determine that the updated radio protocol data is signed by a trusted entity, wherein reconfiguring the one or more components of the SDR of the hub device is conditioned on the updated radio protocol being signed by the trusted entity (Verification can include, for example, validation that the policy is from a trusted source – par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Backof’s features in Cairns to minimize non-compliance with the regulatory policy (par [0060]).
Regarding claim 11, the combination teaches claim 10, but Vyas  fails to teach determining that the updated radio protocol data is signed by a trusted entity, wherein reconfiguring the one or more components of the SDR of the hub device is conditioned on the updated radio protocol being signed by the trusted entity. 
However, Backof teaches determining that the updated radio protocol data is signed by a trusted entity, wherein reconfiguring the one or more components of the SDR of the hub device is conditioned on the updated radio protocol being signed by the trusted entity (Verification can include, for example, validation that the policy is from a trusted source – par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Backof’s features in Cairns to minimize non-compliance with the regulatory policy (par [0060]).
Regarding claim 18, the combination teaches claim 17, but Vyas  fails to teach determine that the updated radio protocol data is signed by a trusted entity, wherein the system reconfigures the one or more components of the SDR of the hub device on a condition that the updated radio protocol is signed by the trusted entity. 
However, Backof teaches determine that the updated radio protocol data is signed by a trusted entity, wherein the system reconfigures the one or more components of the SDR of the hub device on a condition that the updated radio protocol is signed by the trusted entity (Verification can include, for example, validation that the policy is from a trusted source – par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Backof’s features in Cairns to minimize non-compliance with the regulatory policy (par [0060]).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Bae and further in view of Jaisinghani et al. (US 2016/0132313, hereinafter Jaisinghani).
Regarding claim 4, the combination teaches claim 2, but fails to teach to determine that there is an issue with the updated radio protocol data after sending the updated radio protocol data to the peer device over the peer-to-peer connection with the peer device; and send, in response to determining that there is the issue with the updated radio protocol data, an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device. 
However, Jaisinghani teaches determine that there is an issue with the updated radio protocol data after sending the updated radio protocol data to the peer device over the peer-to-peer connection with the peer device (there is an error with stack update – col 22, ln 51- col 23, ln 22); and send, in response to determining that there is the issue with the updated radio protocol data, an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device (cancel and rollback update stack request command is sent to receiving entities – col 22, ln 51- col 23, ln 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Jaisinghani in Cairns to ensure system reliability.
Regarding claim 12, the combination teaches claim 6, but fails to teach determining that there is an issue with the updated radio protocol data; and sending, in response to determining that there is the issue with the updated radio protocol data, an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device. 
However, Jaisinghani teaches determine determining that there is an issue with the updated radio protocol data (there is an error with stack update – col 22, ln 51- col 23, ln 22); and sending, in response to determining that there is the issue with the updated radio protocol data, an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device (cancel and rollback update stack request command is sent to receiving entities – col 22, ln 51- col 23, ln 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Jaisinghani in Cairns to ensure system reliability.
Regarding claim 19, the combination teaches claim 14, but fails to teach to determine that there is an issue with the updated radio protocol data; and send an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device. 
However, Jaisinghani teaches determine that there is an issue with the updated radio protocol data (there is an error with stack update – col 22, ln 51- col 23, ln 22); and send an instruction to the peer device to revoke the updated radio protocol data and revert to an original version of a software defined radio (SDR) of the peer device (cancel and rollback update stack request command is sent to receiving entities – col 22, ln 51- col 23, ln 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Jaisinghani in Cairns to ensure system reliability.

Claims 5, 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Bae and further in view of Birtwhistle (US 2013/0036415).
Regarding claim 5, the combination teaches claim 1 but fails to teach the hub device to, after sending the updated radio protocol data: receive, from the peer device, propagation data that includes: a list of peer devices, including the peer device, that received the updated radio protocol data; and timestamp data indicating times when the updated radio protocol data was received at each peer device in the list; and forward the propagation data to the remote server. 
However, Birtwhistle teaches hub device to, after sending the updated radio protocol data: receive, from the peer device, propagation data that includes: a list of peer devices, including the peer device, that received the updated radio protocol data (the medical device communicates a confirming message back to the update distributor 78. The confirming message may include a simple status indicator, such as pass or fail, or may provide a more comprehensive report regarding the installation of the product update on the medical device – par [0049], [0037]); and timestamp data indicating times when the updated radio protocol data was received at each peer device in the list (Each entry will include information regarding the product update such as an identifier for the application update, a timestamp of when the update occurred as well as an indication of the update result –par [0040]); and forward the propagation data to the remote server (Upon receipt of the confirming message, the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Birtwhistle in Cairns to ensure all updates are tracked.
Regarding claim 6, Vyas fails to teach wherein the propagation data further includes at least one of: geographic locations where each peer device in the list was located when the updated radio protocol data was received at each peer device; or information about whether each peer device in the list (i) implemented the updated radio protocol data or (ii) forwarded the updated radio protocol data to another peer device without implementing the updated radio protocol data. 
However, Birtwhistle teaches wherein the propagation data further includes at least one of: geographic locations where each peer device in the list was located when the updated radio protocol data was received at each peer device; or information about whether each peer device in the list (i) implemented the updated radio protocol data or (ii) forwarded the updated radio protocol data to another peer device without implementing the updated radio protocol data (A message reporting the result of the upgrade is then communicated at 48 from the configuration application 30 to the update interface 24. The confirming message may be a singular status indicator (e.g., successful or failure) and/or include the more comprehensive report compiled by the configuration application - [0037]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Birtwhistle in Cairns to ensure all updates are tracked.
Regarding claim 13, the combination teaches claim 6 but fails to teach further comprising: receiving, from the peer device, propagation data that includes a list of peer devices, including the peer device, that received the updated radio protocol data; and forwarding the propagation data to the remote server. 
However, Birtwhistle teaches further comprising: receiving, from the peer device, propagation data that includes a list of peer devices, including the peer device, that received the updated radio protocol data; and forwarding the propagation data to the remote server (the medical device communicates a confirming message back to the update distributor 78. The confirming message may include a simple status indicator, such as pass or fail, or may provide a more comprehensive report regarding the installation of the product update on the medical device – par [0049], [0037]); and timestamp data indicating times when the updated radio protocol data was received at each peer device in the list (Each entry will include information regarding the product update such as an identifier for the application update, a timestamp of when the update occurred as well as an indication of the update result –par [0040]); and forwarding the propagation data to the remote server (Upon receipt of the confirming message, the update distributor 78 will update the transaction log as indicated at 88. The entry in the transaction log will include information of the product updates distributed as well as information identifying the medical device receiving the product updates – par [0049] the configuration application 30 will update at 49 the audit database 28 with an entry regarding the download to the configuration device 16 – par [0037], abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Birtwhistle in Cairns to ensure all updates are tracked.
Regarding claim 20, the combination teaches claim 14 but fails to teach receive, from the peer device, propagation data that includes a list of peer devices, including the peer device, that received the updated radio protocol data; and forward the propagation data to the remote server. 
However, Birtwhistle teaches receive, from the peer device, propagation data that includes a list of peer devices, including the peer device, that received the updated radio protocol data; and forward the propagation data to the remote server (the medical device communicates a confirming message back to the update distributor 78. The confirming message may include a simple status indicator, such as pass or fail, or may provide a more comprehensive report regarding the installation of the product update on the medical device – par [0049], [0037]); and timestamp data indicating times when the updated radio protocol data was received at each peer device in the list (Each entry will include information regarding the product update such as an identifier for the application update, a timestamp of when the update occurred as well as an indication of the update result –par [0040]); and forward the propagation data to the remote server (Upon receipt of the confirming message, the update distributor 78 will update the transaction log as indicated at 88. The entry in the transaction log will include information of the product updates distributed as well as information identifying the medical device receiving the product updates – par [0049] the configuration application 30 will update at 49 the audit database 28 with an entry regarding the download to the configuration device 16 – par [0037], abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Birtwhistle in Cairns to ensure all updates are tracked.

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 Applicant argues that Bae does not teach “receive, via the hub device and from a peer device that is incompatible with the particular radio protocol, an indication that the peer device is ready to receive the updated radio protocol data from the hub device” because “cited paragraphs do not describe the meaning of the update software” (page 10) and  “paragraphs do not describe which protocol is being used” (page 11).
The Examiner respectfully disagrees. Downloading and updating software are discussed at least in Bae’s abstract and paragraph [0007]. Paragraph [0007] also recites “… a technology for downloading several mega bytes of radio software on terminals is required in a Software Defined Radio (SDR) system”.  One would understand that Bae’s software update method and system are applicable for downloading and updating radio software which is imply a specific form of software.
Further, the Examiner submits that “radio software” in a “Software Defined Radio (SDR) system” inherently includes a radio protocol. Among the simplest form of communication still being used today is analog AM radio which still requires a protocol, that is, a receiver and a transmitter must at least operate at the same frequency. A radio system with several mega bytes of radio software requires a much more sophisticated protocol.
Applicant further argues “no mention is made that the cell broadcast center or the download server receives, from a mobile terminal that is incompatible with the radio protocol, an indication that the mobile terminal is ready to receive updated radio protocol data”.
The Examiner respectfully disagrees, paragraph [0051] recites “the download controller 17 compares the update software information, contained in the broadcast message 50, with the software 
Bae also discloses “the wireless communication unit 15 transmits the information about the type of the terminal and the list of software to the corresponding download server 40” (par [0053]) as a result, the server 40 “transmits the retrieved update software to the corresponding mobile communication terminal 10 (S560)” (par [0053]). The message including information about the terminal reads on the claimed “an indication that the peer device is ready to receive the updated radio protocol data from the hub device”,  because upon receiving it, the server transmits the update software to the terminal.
The Examiner submits that Vyas in view of Bae teaches all limitations of claim 1.
Argument against rejections of other claims area based on claim 1 above and therefore the same response is applied.
All raised issues have been addressed. This action is made final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scagnol et al. (US 2015/0245182).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642